El Juez PResidente Señob Del Tobo
emitió la opinión del tribunal.
La parte apelada solicita la desestimación del recurso interpuesto en este caso, por ser frívolo. La parte apelante se opuso por escrito. A la vista de la moción sólo compa-reció. la apelada.
En la demanda se pide que se dicte sentencia decretando que el demandante tiene constituido su bogar seguro en cierta casa enclavada en solar situado en Santurce, San Juan, P. ít., de cuyo derecho no puede ser privado basta que el deman-dado le pague la suma de quinientos dólares. Se alega en ella que el demandante es dueño de la indicada casa que retiene como su única residencia y que fué vendida al deman-dado por el Márshal de la Corte de Distrito de San Juan en el procedimiento ejecutivo hipotecario seguido por él contra el demandante en dicha corte, radicando el deman-dante ante el márshal solicitud escrita y jurada de que se separara la suma de quinientos dólares para garantizar su reclamación, suma que no fué separada porque el comprador no satisfizo cantidad alguna en metálico.
En su contestación negó el demandado que el deman-dante fuera dueño de la casa en cuestión; que residiera en *85ella y que tuviera en ella constituido su hogar seguro. En contrario alegó que la casa le pertenece por adjudicación en pago de deuda; que estuvo y está arrendada desde hace años a Luis Diez que en ella vive; que ha consignado en la oficina del márslial quinientos dólares para responder de la recla-mación en caso de que fuera declarada legítima; que la recla-mación del demandante al marshal al tiempo de la subasta se hizo de mala fe a sabiendas de que no tenía derecho a hogar seguro alguno en la casa subastada por cnanto ni él ni su esposa residían en ella y la tenían arrendada a Luis Diez lucrándose de las rentas y porque él y su esposa por escritura pública renunciaron expresamente dicho derecho sobre la dicha finca.
Fué el pleito a juicio y la corte declaró probados los siguientes hechos:
“Que el día Io. de septiembre de 1933, el demandante Juan Pedro Smith, conocido por Juan Pedro Arroyo, y su esposa, tomó a préstamo del demandado, Juan Negrón Cayol, la suma de $2,680 por el término de un año y como garantía de dicho préstamo y sus intereses constituyó hipoteca voluntaria a favor del demandado, sobre la finca que se describe en la demanda. .. .que la cláusula quinta de dicha escritura dice, en parte, así:
“ ‘Don Juan Pedro Smith, conocido por Juan Pedro Arroyo, y su esposa doña Carmen Landrón, renuncian expresamente al derecho de hogar seguro (homestead) que pudiera corresponderles. ’
“Que por escritura Núm. 3, otorgada entre las mismas partes el día 15 de febrero de 1935, ante el mismo notario, la- hipoteca antes mencionada fué ampliada a la suma de $3,000 y el préstamo fué prorrogado por un año a vencer el día 15 de febrero de 1936; que en esta última escritura se hizo una renuncia del derecho de hogar seguro por el demandante y su esposa, en la misma forma que en la anterior,....
“Se ha probado, además, que vencido y no pagado el crédito hipotecario, el aquí demandado inició la acción ejecutiva sumaria correspondiente, la que siguió su trámite hasta la subasta y adjudi-cación de la propiedad hipotecada al aquí demandado.
“Se ha probado, además, que el aquí demandante,.. .y su familia, desde hace más de ocho años o sea desde mucho antes de constituirse la hipoteca y al momento de ejecutarse ésta, no vivían en la casa *86de su propiedad sino que la tenían alquilada, alegándose por el demandante que no residía en ella con su familia por motivos de salud. ’ ’
Y seguidamente dice:
"Dos son las cuestiones sometidas por el demandado para sostenei su moción de nonsuit: primera, que el demandante no tiene derecbc a reclamar el bogar seguro sobre una propiedad en la que desde hace más de ocho años no reside; segunda, que el demandante y sr esposa hicieron renuncia expresa de su derecho al hogar seguro eu las dos escrituras de hipoteca, supra.
“La Sección Ia. de la Ley sobre hogar seguro (homestead)' de 1936, supra, dispone lo siguiente:
" ‘Sección 1. — Toda persona que sea jefe de familia tendrá de-recho a poseer y disfrutar, en concepto de hogar seguro (homestead) una finca cuyo valor no exceda de quinientos (500) dólares consistente en un predio de terreno y los edificios enclavados en el mismo, de cualquier estancia, plantación o predio de terreno, que le pertenezca o posea legalmente, y estuviere ocupada por ella o por su familia como su residencia. Este derecho de homestead es irrenunciable j cualquier pacto en contrario se declara nulo.’ (Bastardillas nuestras.)
‘ ‘ Sostiene el demandante que no es requisito legal del que reclama el derecho de hogar seguro el residir en la finca debido a que la lej en la sección 5a. dice así:
" ‘Sección 5. — No se hará venta alguna.por virtud de sentencia o ejecución de ninguna finca urbana o rústica cuando se reclamare u ocupare la misma como hogar seguro (homestead) inscrita o nc en el registro de la propiedad, a menos que se obtenga por ella una suma mayor de quinientos (500) dólares.’ (Bastardillas nuestras.)
"Además sostiene que él no tuvo la intención de abandonar sr derecho ya que su ausencia de la finca se debió a motivos de saluc en su familia. El único caso que cita, resuelto en Puerto Rico para! sostener su contención, es el de Miró v. F. Carrera & Hno., 42 D.P.R. 177, en el que se resolvió que: i
" ‘Ni la ausencia involuntaria de Miró por un período de doi meses a fin de recuperar su salud, ni el arrendamiento de su hogai durante ese tiempo, equivalían a un abandono. Su intención de re-gresar fue demostrada suficientemente por el motivo de su mudanza por la corta duración de su ausencia y por el hecho de hater regre-sado antes de tener conocimiento real del pleito radicado contra él: -(Bastardillas nuestras.)
*87“Somos de opinión que diebo caso no es aplicable a los hechos probados en el de autos que demuestran que el demandante desde hace más de ocho años, o sea mucho antes de constituir la hipoteca, ya no vivía ni tiene su residencia en la finca y tampoco residía en ella cuando se ejecutó demostrando estos hechos la intención del demandante de abandonar definitivamente dicha residencia. La corte no da crédito a la alegada razón de enfermedad como motivo suficiente para que el demandante haya conservado su derecho a reclamar el hogar seguro después de ocho años.



“Con lo expuesto sería suficiente para declarar sin lugar la de-manda, pero la prueba ha demostrado, además, que el demandante y su esposa hicieron renuncia expresa de su derecho al hogar seguro cuando constituyeron la hipoteca y cuando nada había en la ley vigente que prohibiera dicha renuncia. Sostiene el demandante, sin embargo, que dicha renuncia no es válida porque no se hizo en un documento de traspaso, según exigía 'el artículo 3 de la ley de 1903 (Cód. Enj. Civ. pág. 306), pero esta cuestión ya fué resuelta por nuestro Tribunal Supremo en el caso de Pagán v. Padín Tirado, 45 D.P.R. 174, cuando a la página 177 se expresó así:
“ ‘El hecho de que no se considere válida ninguna renuncia o traspaso a menos que se haga constar expresamente en el documento de traspaso, no quiere decir que no pueda consignarse esta renuncia por escrito, cuando no se trate del otorgamiento de un documento de traspaso. Cuando realmente se esté realizando un acto de tras-misión, la ley requiere una renuncia expresa en el documento donde se consigne dicha trasmisión para que se considere abandonado el derecho de hogar seguro; pero cuando no se trate de un traspaso, si se consigna por escrito expresamente esta renuncia, los propósitos del estatuto han quedado cumplidos y debe acatarse y respetarse lo convenido por las partes.’
“Por las razones expuestas, la-corte declara sin lugar la demanda en este caso, con costas, sin que éstas incluyan honorarios de abo-gado. ’ ’
Hemos examinado la evidencia y a nuestro juicio sostiene por completo lá declaración de hechos probados. En cuanto a la aplicación del derecho, la encontramos correcta.
Hemos tomado en consideración todo cuanto alega en su impugnación el apelante y concluimos que no destruye las conclusiones de la corte sentenciadora.
*88Es cierto que todas las presunciones están en favor de la preservación y retención del hogar seguro una vez cons-tituido (29 C. J. 961, párrafo 403) pero lo es también que ocho años de falta de residencia sin explicación satisfactoria, es un período tan largo que parece indicar el abandono del propósito de volver a residir. Además, aunque concluyéra-mos atendida la interpretación liberal que debe darse a la ley en el sentido del reconocimiento del derecho ya que el espíritu que la informa es el del debido sostenimiento de las familias y por consiguiente de la sociedad en general, que no se demostró el abandono, siempre se sostendría la sen-tencia porque la renuncia del derecho hecha cuando la ley la autorizaba y en forma propia según la jurisprudencia de este tribunal, es por sí sola suficiente para ello.

Siendo ése el caso, procede la desestimación solicitada.

El Juez Asociado Sr. De Jesús no intervino.